Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 16 December 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General
                            Philadelphia december the 16th 1780
                        
                        Your favor of the 8h inst. Never came to hand Before last Night. My former letters will have explain’d to you
                            my sentiments Relating to a journey south ward. I Most heartly thank You, My dear General, for the kind and friendly
                            letters you have been pleas’d to send to me. I am so happy in your friendship that every mark of Your affection for me
                            Gives me a degree of pleasure which far surpasses all expressions.
                        As I have writen to you Before, My dear General, there is an intelligence of some ships and troops having
                            been put in Readiness at Brest. There is A Possibility of a Spanish officer waiting on you for the sake of A Cooperation.
                            We Are also to expect news from my friend the New Minister of the french Navy, and Before they arrive You Would not like
                            My departure.
                        Two other Reasons have Weight with Me. The first that if the ennemy make this detachement without which
                            Nothing Material will happen in the South ward, and if the intelligence is true about the fast Recruiting of six month
                            men, there is (Not a probability) But a possibility of some thing to be done in This Quarter. The Second is that for
                            Reasons I will explain to you When we Meet a visit from You to the french Army is to be much wish’d, and in this case you
                            will be Glad that I may accompagny you.
                        Under this Circumstances, to which is Added a Natural Reluctance to part from You and this Army, and some
                            idea that upon the whole My Staying will be More agreable to You, I think, my dear General, that unless New intelligence
                            Comes I Will soon Return.
                        Clel Laurens persists in Refusing to Go and hopes Hamilton may be sent whom he thinks better Calculated for
                            the purpose. But I don’t Believe Now that this plan may be effected, and in that Case I should advise Laurens to accept of
                            the Commission provided he is Merely a Messenger and Not an envoy
                            that would Supercede the old doctor.
                        The assembly of Pensilvania have pass’d a Bill for theyr officers which seems Satisfactory to them. Before I
                            Go, I will Still intrigue for the affair of filling up the Bataillons. Mifflin Behaves perfectly well. Adieu, my dear
                            General, most affectionately and Respectfully Yours
                        
                            Lafayette
                        
                        
                            My Best Respects waït on Mrs Washington and Compliments to the family.
                        

                    